Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Reference to Claim 1
Claim 1 as amended recites “the bulging portion is formed only on one side of both sides of the rotation shaft”.  According to specification, “the bulging portion is, in a cross section orthogonal to the rotating shaft, formed so as to overlap with at least a part of each of the main refrigerant passage hole and the sub-refrigerant passage hole.”  The BRI is given based on recitation, the bulging portion can be formed on any portion of the lower cover.  It is not limited to only on one side of both sides of the rotation shaft.  The art rejection is made based on the description of the specification.

Claims 2-6 are rejected by their virtue dependency to Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016098710 to Morozumi (the art rejection is made based on the respective issued US Patent 10,458,408) in view of WO2016114016 to Tanaka (the art rejection is made based on the respective issued US Patent 10,550,843).
In Reference to Claims 1 and 2

Morozumi teaches a flat lower end plate cover. Morozumi does not teach a bulging portion.
Tanaka teaches the lower end plate cover is formed in a flat-plate shape and is provided with a bulging portion (Fig. 1, 171S) having a portion facing the lower discharge hole (Fig. 1, 190S), the lower end-plate cover chamber is formed by the lower discharge-valve accommodating recessed portion (AS showed in Fig. 1), the lower discharge-chamber recessed portion, and the bulging portion, and the bulging portion is, ina cross section orthogonal to the rotating shaft, formed so as to overlap with at least a part of each of the main refrigerant passage hole and the sub-refrigerant passage hole at least a part of the bulging portion (Fig. 1, 171S) of the lower end plate cover is formed so as to overlap with each of the lower discharge-valve accommodating recessed portion and the lower discharge- chamber recessed portion, in a cross section orthogonal to a shaft direction of the rotating shaft (As showed in Fig. 1), the bulging portion is formed as a part of the cover plate (Fig. 1, 170S) (As showed in Fig. 1)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Morozumi to incorporate teachings from Tanaka. Doing so, would result in the bulging lower end plate cover being integrated into the design of Morozumi. Both inventions of Morozumi and Tanaka are in the same field of endeavor, Tanaka teaches both up and lower cover having bulging shaped muffler to attenuate the pressure fluctuation from the discharge port.
In Reference to Claim 6
Morozumi discloses the bulging portion (Fig. 1, 170S) of the lower end plate cover is in contact with a lower surface of the lower end plate (Fig. 1, 160S) over an entire peripheral edge portion of the bulging portion.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Morozumi and Tanaka  as applied to claim 1 above, and further in view of Japanese Patent JP60150497 to ABE.
In Reference to Claim 3
Morozumi disclose a plurality of passages (Fig. 8, 136 N) and teaches the passage holes are not limited to two, can be three or more in the lower end plate
The combination of Morozumi and Tanaka as applied to Claim 1 does not teach the holes being arranged outside of the valve recessed portion.
Abe teaches passage hole (Fig. 2, 6g) being arranged outside of the valve recessed portion.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Morozumi and Tanaka as applied to Claim 1 to incorporate teachings from Abe. Doing so, more passage holes being arranged outside of recessed portion, since It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the plurality of passage holes at a proper locations, since it has been held that rearranging parts of an invention involves only routine skill in the art.
In Reference to Claims 4 and 5
Morozumi discloses the main refrigerant passage hole includes a first main refrigerant passage hole arranged in the lower discharge- chamber recessed portion, and includes a second main refrigerant passage hole arranged so as to overlap partially with the lower discharge-chamber recessed portion, ina cross section orthogonal to the rotating shaft. (Fig. 8 of Morozumi shows that a single passage hole can be replaced by two holes, 136Ns) at least two out of the first main refrigerant passage hole, the second main refrigerant passage hole, the first sub- refrigerant passage hole, and the second sub-refrigerant passage hole have a same hole diameter. (As showed in Fig. 8)
Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. 
The amendment to the tile is accepted.  The Objection to the specification has been withdrawn.
Starting on Page 8-Page 14, the Applicant argues the USC 103 Claim rejection to Claim 1.  The Office respectfully disagree.  The argument is based on the amended claim.  As explained in the USC 112(a) rejection section, the amendment is a new matter, it does not supported by the specification.
Starting on Page 14, the Applicant argues the USC 103 claim rejection to claims 3-5.  The argument is moot since the argument is based on the argument of Claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/19/22